Exhibit 10.25


[dksheaderlogo.jpg]

RETENTION AND CONSULTING AGREEMENT


This Retention and Consulting Agreement (this "Agreement") is made and entered
into as of November 24, 2014, by and between Dick's Sporting Goods, Inc. and
John Duken ("Executive"). In consideration of the promises in this Agreement,
and for other good and valuable consideration, the parties hereto agree as
follows:


1.Definitions. As used in this Agreement, the following defined terms shall have
the respective meanings set forth below.
(a)Company. The Company shall mean Dick's Sporting Goods, Inc. and any entity
that controls, is under common control with or is controlled by Dick's Sporting
Goods, Inc., which includes, without limitation, Golf Galaxy, LLC.
(b)Consulting Period. The Consulting Period shall run from the Retirement Date
through April 4, 2015, unless it is terminated earlier by the Executive for Good
Reason as set forth in clause (g) below or by the Company for reasons of Cause
as set forth in clause (j) below.
(c)Effective Date. The Effective Date of this Agreement shall be the eighth day
following Executive's execution of it, as long as it is not revoked prior to the
eighth day.
(d)Inventions. The term Inventions shall include, but not be limited to,
inventions, products, discoveries, improvements, processes, formulae,
manufacturing methods or techniques, designs, devices, apparatuses, practices,
content, creative works of authorship, computer programs or databases or styles,
whether or not patentable or copyrightable.
(e)Proprietary or Confidential Information. The term Proprietary or Confidential
Information shall include, but not be limited to, any and all information in
whatever form, whether written, electronically stored, orally transmitted or
memorized pertaining to: any trade secret; trademark, patent, copyright or other
intellectual property; sales or production records or data; license arrangements
and terms; product or service pricing and pricing policies; business development
plans; Inventions; financial statements or information; proprietary software;
personnel information and files; vendor and supply arrangements and lists;
marketing strategies; customer lists and records; and all other confidential or
proprietary business information related to the conduct or strategy of the
business of the Company.
(f)Releasees. Releasees means the Company; the present or former directors,
members, officers, shareholders, employees, affiliates, agents and advisors
(including attorneys) of each entity constituting the Company; and the current
or former trustees or administrators of any pension or other benefit plan
applicable to the employees or former employees of any of the entities
constituting the Company.
(g)Resignation for Good Reason. Resignation for Good Reason shall mean a
resignation by Executive by reason of any material breach of this Agreement by
the Company. For purposes of this Agreement, Executive may resign employment
with the Company for Good Reason by providing notice to the Company setting
forth with reasonable detail the nature of the Good Reason within 30 days of the
event giving rise to the Good Reason. Executive's Resignation for Good Reason
shall only be effective if the Company has not cured or remedied the Good Reason
event within 30 days of receipt of Executive's notice.
(h)Retirement Date. The Retirement Date shall mean November 29, 2014.
(i)Termination Date. The Termination Date shall mean the date Executive
separates employment with the Company for any reason (including the Retirement
Date).

1



--------------------------------------------------------------------------------



(j)Termination For Cause. Termination for Cause shall mean a termination by the
Company as a result of (1) substantial intentional failure to perform
Executive's duties as an employee, (2) any breach of Executive's fiduciary duty
or duty of loyalty to the Company, (3) conviction of a felony or fraud, (4)
willful and/or gross misconduct in the performance of Executive's duties to the
Company, (5) violation of any material company policy including any unauthorized
use or disclosure of Proprietary or Confidential Information of the Company or
any violation of the Company's Policy on Insider Trading, (6) conduct (through
act or omission) that brings the Company into substantial public disgrace or
disrepute, or, (7) failure to report to or perform for work for any significant
period of time, other than for reasons of medical and approved personal excuses.
2.Current Employment and Existing Covenants.
(a) Executive is currently employed as Executive Vice President – Global
Merchandising and intends to remain employed as Executive Vice President –
Global Merchandising at his currently existing salary and other compensation
rate, through and including the Retirement Date. Except to the extent expressly
otherwise provided herein, until the Retirement Date, Executive shall continue
to be compensated on the same terms and conditions as in effect immediately
prior to the Effective Date.
(b)The parties previously entered into a Form B Non-Compete and Confidentiality
Agreement (the "Non-Compete Agreement") relating to, among other things,
confidentiality obligations and non-compete and non-solicitation restrictions
applicable to Executive. The parties acknowledge and agree that the Non-Compete
Agreement is binding and enforceable on the parties and remains in full force
and effect.
3.Retirement Intent and Consulting Agreement.
(a)It is Executive's intent to retire on the Retirement Date.
(b)From the Retirement Date through the end of the Consulting Period, Executive
shall serve as an employee consultant to the Company on the terms set forth in
this Agreement.
(c)During the Consulting Period, Executive will provide consulting and advisory
services from time to time as may be reasonably requested by the Company's Chief
Executive Officer. Such services may consist of any matters of concern to the
Chief Executive Officer.
(d)During the Consulting Period, Executive will be classified as a regular
full-time employee of the Company. Executive shall not, solely by virtue of the
consulting services provided hereunder, be considered to be an officer of the
Company during the Consulting Period, and shall not have the power or authority
to contract in the name of or bind the Company.
4.Consulting Compensation.
(a)The Company agrees that Executive will receive compensation during the
Consulting Period in the aggregate amount of $543,306.00 (the "Consulting
Compensation"). The Consulting Compensation shall be payable in 8 installments
of $67,913.25 each. These Consulting Compensation installments shall be paid
every two weeks beginning on the Company's first regular pay date following
commencement of the Consulting Period.
(b)The Company shall continue to provide Executive and his eligible dependents
with health care benefit coverages (including medical, vision and dental benefit
coverages) equivalent to those generally provided to senior executives in active
employment with the Company during the Consulting Period. As of the last day of
the month in which the Termination Date occurs, Executive's health care benefit
coverages shall cease. At that time, the Company will provide Executive
information regarding Executive's rights to extend Executive's medical coverage
under COBRA.
(c)For the avoidance of doubt, the Consulting Compensation shall be in addition
to any performance incentive bonus award to which Executive may be entitled
under the Company's Performance Incentive

2



--------------------------------------------------------------------------------



Plan for Fiscal Year 2014. If Executive's Termination Date occurs after the end
of the Company's fiscal year 2014 and the Company achieves its performance
targets for company-wide metrics, the Company shall pay Executive the total
amount of the performance incentive bonus award earned by Executive prior to the
Termination Date under the Company's Performance Incentive Plan for Fiscal Year
2014. The final amount of the performance incentive bonus award will be based on
the Company's audited financial statements for Fiscal Year 2014 and is subject
to the approval of the Compensation Committee of the Company's Board of
Directors. Such performance incentive bonus award shall be paid to Executive at
a time determined by the Company in the ordinary course of business but no later
than seventy-five (75) days after the last day of Fiscal Year 2014.
(d)Executive acknowledges and agrees that the Consulting Compensation payments
and any performance incentive bonus award made under Section 4(c) shall be in
full payment of any and all salary, bonus, severance or other payments to which
Executive is or may otherwise be entitled after the Retirement Date. For the
avoidance of doubt, Executive acknowledges that the Consulting Compensation
payments shall be inclusive of any severance payments to which he is or was
entitled under the Non-Compete Agreement.
(e)All payments under this Agreement shall be subject to any applicable federal,
state or local income and employment withholding or other requirements. The
Company shall withhold from all payments made pursuant to this Agreement
appropriate tax and other withholdings, which shall be remitted and reported to
the United States Internal Revenue Service and other appropriate taxing agencies
in accordance with all federal, state and local tax requirements. Executive
agrees that Executive shall be responsible for his tax liabilities associated
with any payments made pursuant to this Agreement and that Executive shall
indemnify and hold harmless the Company with respect to any tax liability or
penalty relating to the payments or the matters encompassed herein.
5.Breach by Executive.
(a)Executive agrees that if Executive at any time breaches the Non-Compete
Agreement, or if Executive's employment with the Company is terminated prior to
April 4, 2014, (i) by the Company in a Termination For Cause or (ii) by
Executive for any reason other than a Resignation for Good Reason, Executive's
entitlement to receive the Consulting Compensation or any other compensation or
benefits from the Company shall immediately cease.
(b)Executive will provide the Company with such information as the Company may
from time to time reasonably request to determine Executive's compliance with
the Non-Compete Agreement. Executive authorizes the Company or its agents to
contact Executive's future employers and other persons or entities with which
Executive has any business relationship to determine Executive's compliance with
the Non-Compete Agreement or to communicate the contents of the Non-Compete
Agreement to such employers and other persons or entities. Executive releases
the Company from all liability for any damage arising from any such contacts or
communications. The foregoing is in addition to, but not in lieu of, any and all
rights the Company may have at law or in equity in the event of a breach of this
Agreement or the Non-Compete Agreement by Executive.
6.Release and Waiver of Claims.
(a)Executive irrevocably and unconditionally releases, acquits and forever
discharges Releasees of and from any and all charges, complaints, claims, causes
of action, suits and debts, of whatever nature, related in any way to
Executive's employment by any Releasee or termination thereof, occurring or
accruing on or before the date Executive executes this Agreement, whether known
or unknown, asserted or unasserted, that Executive now has, may have, or claims
to have against the Company or any of the other Releasees. This includes any and
all such claims or causes of action that Executive could make on Executive's own
behalf, but also those that may or could be brought by any person or entity on
Executive's behalf.
(b)The release and waiver set forth in Section 6(a) includes, but is not limited
to, any claims arising under any federal, state or local statutes, regulations,
ordinances or common laws, specifically including, but not limited to (and in
each case as it may have been amended): the Age Discrimination in Employment Act
("ADEA"); the Older Workers' Benefit Protection Act; the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Family and

3



--------------------------------------------------------------------------------



Medical Leave Act; Sections 1981 through 1988 of Title 42 of the United States
Code; the Employee Retirement Income Security Act of 1974; the Americans with
Disabilities Act of 1990; the Occupational Safety and Health Act; the Equal Pay
Act of 1963; the Consolidated Omnibus Budget Reconciliation Act of 1985; the
Health Insurance Portability and Accountability Act of 1996; Section 503 of the
Rehabilitation Act of 1973; and any common law claims, including but not limited
to those alleging wrongful discharge, intentional or negligent infliction of
emotional distress, breach of contract, promissory or equitable estoppel,
discrimination, defamation, invasion of privacy, negligence, breach of duty
and/or claims for attorney's fees, punitive, compensatory and liquidated
damages, expenses or costs.
(c)Notwithstanding Sections 6(a) and (b), the release set forth therein does not
and is not intended to (i) release any claims that cannot be released by law,
such as claims for workers compensation benefits, or (ii) preclude Executive
from seeking a judicial determination of the validity of the release of
Executive's rights under the Age Discrimination in Employment Act.
(d)Notwithstanding Sections 6(a) and (b), Executive retains the right to file a
charge or complaint with any federal, state or local governmental agency,
including, but not limited to, the Equal Employment Opportunity Commission, or
to provide testimony or assistance with respect to, or otherwise participate in,
any investigation, proceeding or hearing conducted by any such federal, state or
local governmental agency. However, Executive waives any right to monetary or
other recovery should any federal, state or local governmental agency pursue any
claim on Executive's behalf relating in any way to Executive's employment by any
Releasee or termination thereof, or to any of the claims that are otherwise
subject to the release and waiver of claims set forth in this Agreement.
(e)Notwithstanding Sections 6(a) and (b), the release, waiver and other
provisions of this Agreement do not diminish or otherwise adversely impact any
vested benefits to which Executive might be entitled pursuant to any employee
benefit plan maintained by the Company.
7.Return of Property and Cooperation
(a)All documents and other property that relate to the business of the Company
are the exclusive property of the Company, even if Executive authored or created
them. Executive represents and warrants that Executive will return to the
Company on or before the Termination Date any and all such documents and
property, including, but not limited to, electronic and paper documents,
software, equipment (including, but not limited to, mobile devices, computers
and computer-related items), and all other materials or other things (including,
but not limited to, identification and keys) in Executive's possession, custody
or control, as well as all copies and derivatives, in whatever form. Executive
further represents and warrants that Executive will not retain any such
documents and property, or any copies or derivatives thereof, in whatever form.
(b)At the Company's request, Executive shall be reasonably available to the
Company and cooperate with the Company with respect to the investigation,
defense or prosecution of matters that relate to any threatened, present or
future claims or proceedings that involve the Company or the other Releasees and
about which Executive reasonably may have knowledge. Executive acknowledges that
providing such cooperation may include, without limitation, providing
declarations, affidavits or statements, meeting with attorneys and other Company
representatives to prepare for depositions or testimony and giving depositions
and testimony. The Company shall pay Executive's reasonable costs and expenses
incurred in connection with Executive's performance of Executive's obligations
under this Section 7(b) at the request of the Company.
(c)Executive will promptly complete and return any director and officer
questionnaire or provide similar information as may be requested by the Company
in connection with filings to be made by the Company with the Securities and
Exchange Commission and/or the NYSE Euronext.
8.Incentive Compensation Clawback. Executive understands and agrees that
incentive compensation paid to him any time during the time he served as the
Executive Vice President – Global Merchandising may be subject to clawback
solely to the extent required by applicable law or any applicable securities
exchange listing standards, including, but not limited to the Sarbanes-Oxley Act
of 2002 and the Dodd-Frank Wall Street Reform and Consumer

4



--------------------------------------------------------------------------------



Protection Act, as determined by the Compensation Committee of the Company's
Board of Directors (the "Committee"). Such clawback may include forfeiture,
repurchase, reimbursement and/or recoupment of compensation, including the
retention bonus payment, and will be determined by the Committee.
9.Construction and Interpretations.
(a)If any provision of this Agreement is conclusively determined to be
prohibited or unenforceable in any jurisdiction, such provision shall be
ineffective to the extent of such prohibition or unenforceability without
affecting, impairing or invalidating the remaining provisions hereof or the
enforceability thereof in such jurisdiction or the validity or enforceability of
any provision hereof in any other jurisdiction.
(b)This Agreement is a fully integrated contract and sets forth the entire
agreement between the parties with respect to the terms of Executive's
separation from the Company, including the financial terms and the terms of
Executive's release of and waiver of claims against the Company and the other
Releasees. Subject to Section 2(b), this Agreement fully supersedes any and all
prior agreements or understandings between the parties. This Agreement shall be
binding upon the parties hereto and their respective heirs, successors and
assigns and may not be modified except in writing signed by both the Company and
Executive. This Agreement or any right or obligation hereunder shall not be
assignable or transferable by Executive, and any such purported assignment or
transfer shall be null and void. This Agreement or any right or obligation
hereunder shall be assignable or transferable by the Company, whether by
operation of law or otherwise.
(c)The waiver by either party of the other party's breach of any provision of
this Agreement shall not be construed as a waiver of any subsequent breach by
the other party of the same or a different provision.
(d)Except as set forth in Section 6 of this Agreement or as otherwise expressly
set forth in this Agreement, this Agreement is not intended to and shall not be
construed to give any person or entity other than the parties signatory hereto
any interest or rights (including, without limitation, any third party
beneficiary rights) with respect to or in connection with any agreement or
provision contained herein or contemplated hereby.
(e)This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without giving effect to the principles of
conflicts of law. Executive irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Agreement (whether
such action arises under contract, tort, equity or otherwise). Executive
irrevocably waives any objection that Executive now or hereafter may have to the
laying of venue or personal jurisdiction of any such action or proceeding
brought in such courts. Jurisdiction and venue of all such causes of action
shall be exclusively vested in the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania. Executive irrevocably waives Executive's right to object to or
challenge the above selected forum on the basis of inconvenience or unfairness
under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322 or similar state or federal statutes.
(f)The Consulting Compensation payments are intended to comply with or be exempt
from the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the Department of Treasury Regulations thereunder ("Section 409A"),
and the provisions of this Agreement shall be administered, interpreted and
construed in accordance with and to implement such intent. Notwithstanding any
provision of this Agreement to the contrary, Section 409A may impose upon
Executive certain taxes or other charges for which Executive is and shall remain
solely responsible, and nothing contained in this Agreement shall be construed
to obligate the Company or any other Releasees for any such taxes or other
charges, and in no event shall the Company or any other Releasees have any
liability to Executive (or any other person) due to the failure of this
Agreement or any payment hereunder to satisfy the requirements of Section 409A
or any other applicable law.
10.Jury Trial Waiver. In consideration of this Agreement, and the consideration
provided under it, Executive irrevocably and unconditionally agrees not to elect
a trial by jury and knowingly, intelligently and

5



--------------------------------------------------------------------------------



voluntarily waives all rights Executive has or may have had, but for this
Agreement, to trial by jury in any proceeding, dispute, controversy or claim
arising from or related to this Agreement.
11.Reasonable Opportunity to Review.
(a)Executive acknowledges that Executive has carefully read and fully
understands the provisions of this Agreement, that Executive has had a full and
fair opportunity to consider the terms of this Agreement (including the release
and waiver of claims set forth herein) for a reasonable period of time, and that
Executive's acceptance of the terms of this Agreement is both knowing and
voluntary.
(b)Executive is hereby advised to consult with a lawyer of Executive's choosing,
and Executive hereby acknowledges that Executive understands that right and has
had an opportunity to consult with a lawyer of Executive's choosing regarding
Executive's lawful remedies and rights as well as the meaning and significance
of the terms of this Agreement.
(c)Executive represents and acknowledges that in executing this Agreement
Executive does not rely and has not relied upon any representation or statement
made by the Company or by any of the other Releasees with regard to the subject
matter, basis or effect of this Agreement or otherwise, except any
representation or statement expressly set forth herein.
(d)Executive confirms that Executive has been given 21 days to consider the
terms of this Agreement before signing this Agreement. If Executive executes
this Agreement prior to the expiration of the 21-day period, Executive
acknowledges that Executive does so solely because Executive already fully and
carefully considered this Agreement before signing it. If the terms or form of
this Agreement are revised or modified prior to the expiration of such 45-day
period, such revision or modification shall not restart that 21-day period.
(e)Executive may revoke the release and waiver of claims under the Age
Discrimination in Employment Act by delivering a written revocation to Deborah
Victorelli, Senior Vice President of Human Resources, Dick's Sporting Goods,
Inc., 345 Court Street, Coraopolis, PA 15108, within 7 days after executing this
Agreement.
PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.


By signing below, each party evidences their intent to be legally bound by this
Agreement.


 
 
 
DICK'S SPORTING GOODS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
/s/ JOHN G. DUKEN
/s/ DEBORAH M. VICTORELLI
John G. Duken
Deborah M. Victorelli
 
 
 
Senior Vice President of Human Resources
 
 
 
 
 
 
Date:
November 24, 2014
Date:
November 24, 2014




6

